                                                            February 7, 2020 USDC SDNY
                                                                             DOCUMENT
BY ECF                                                                       ELECTRONICALLY FILED
                                                                             DOC #:
Hon. Gregory H. Woods
                                                                             DATE FILED: 02/11/20
United States District Court
Southern District of New York
500 Pearl Street, Room 2260            MEMORANDUM ENDORSED
New York, NY 10007


              Re:         Beriza Luciano v. 1199SEIU United Healthcare Workers
                          East and Rene Ruiz, No. 1:19-cv-10892-GHW

Dear Judge Woods:

        This firm represents Defendants 1199 SEIU United Healthcare Workers East and Rene
Ruiz in the above-referenced matter. In accordance with Rule 1.E. of Your Honor’s Individual
Rules of Practice in Civil Cases, Defendants respectfully request an adjournment of the Initial
Pretrial Conference currently scheduled for February 13, 2020. This is Defendants’ first request
for an adjournment. We seek the adjournment because I am scheduled for a motion hearing in
the Eastern District of New York on the same day. Plaintiff’s counsel consents to this request.
Both parties are available on the following dates for an initial case conference: March 5, March
10, March 12, March 16 or March 17, 2020. I also note for the Court that the parties have
already completed and submitted their joint Civil Case Management Plan and Scheduling Order.

       We thank the Court in advance for considering this request.

                                                            Very truly yours,


                                                            Dana E. Lossia
DEL:dvm
Encl.
                                 Application granted. The initial pretrial conference scheduled for
TO:    All counsel (via ECF)     February 13, 2020 is adjourned to March 10, 2020 at 3:00 p.m.
                                 SO ORDERED.
                                                               _____________________________________
                                 Dated: February 11, 2020             GREGORY H. WOODS
                                 New York, New York                  United States District Judge
